The Directors, Barclays PLC and Barclays Bank PLC 1 Churchill Place London E14 5HP 14th May 2007 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Granite Master Issuer Series 2007-2 Preliminary US Prospectus Supplement to be dated on or about 14th May 2007, comprising part of Granite Master Issuer plc Registration Statements on Form S-3 of our reports dated 8th March 2007, except for the last two paragraphs in 'Recent developments' on page 157, for which the date is 26th March 2007, for: 1. Barclays PLC relating to the financial statements, management's assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting; and 2. Barclays Bank PLC relating to the financial which appear in the combined Annual Report on Form 20-F for Barclays PLC and Barclays Bank PLC for the year ended 31st December 2006. We also consent to the reference to us under the heading "Independent Registered Public Accounting Firm" in such Prospectus Supplement. Yours faithfully PricewaterhouseCoopers LLP London, England
